Citation Nr: 0312405	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  91-45 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of multiple shell fragment wounds to the left 
shoulder and upper arm.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of multiple fragment wounds of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his children


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
December 1968, and from April 1970 to August 1973.

The veteran initiated this appeal by filing a notice of 
disagreement in February 1988 with a January 1988 rating 
decision of the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA) which denied 
ratings in excess of 10 percent for wounds to the left 
shoulder and right foot. 

A May 1994 rating decision denied service connection for 
PTSD.  The RO, by rating action in April 1997, awarded 
service connection for PTSD evaluated as 10 percent 
disabling, effective from August 23, 1993, the date of 
receipt of the veteran's claim for service-connection for 
PTSD.  The veteran filed an appeal of the initial disability 
evaluation assigned for this disorder.  Thereafter, by rating 
action dated in January 2002, a 30 percent disability 
evaluation was assigned for this disorder also effective from 
August 23, 1993.

During the course of the veteran's appeal, he moved to 
Indiana and his claim is currently under the jurisdiction of 
the RO in Indianapolis.

The veteran has testified at hearings in July 1988, August 
1989, June 1991, August 1992, April 1995, and March 1999.  
The hearings in August 1992 and April 1995 were before 
members of the Board of Veterans' Appeals (Board).  
Unfortunately, the Board members who presided at those 
hearings are no longer members of the Board.  The March 1999 
hearing was before the undersigned member of the Board 
sitting in Indianapolis, Indiana.

This case has been previously at the Board and remanded for 
additional development in November 1992, May 1995, March 
1998, and June 1999.  


REMAND

The Board is cognizant of the length of time that the present 
appeal has been pending.  However, regrettably further 
development of the case is required due to recent changes in 
the law pertaining to the adjudication of claims before VA.  

First, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

The duty to assist requires VA to obtain the records of 
relevant treatment of claimants at VA health care facilities.  
See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c).  During 
his March 2001 psychiatric examination, the veteran reported 
that he was currently seeing Dr. Rauchser at the Indianapolis 
VA Medical Center (VAMC).  A review of the claims folder 
indicates that these recent treatment records are not 
associated with the claims folder.  On the contrary, the most 
recent VA outpatient treatment records of record are dated in 
January 1996.  The procurement of such pertinent medical 
reports is required.  Where VA has constructive and actual 
knowledge of the availability of pertinent reports in the 
possession of the VA, an attempt to obtain those reports must 
be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  As records in the possession of the VA are 
deemed to be constructively of record, they must be obtained.  
Id.

Second, in addition to the changes in the law brought about 
by the VCAA, VA has recently amended the schedule for rating 
skin disabilities.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002).  The United States Court of Appeals for Veterans 
Claims, formerly the United States Court of Veterans Appeals, 
(Court) has held that for the purpose of appeals, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  While the veteran was provided with a copy of the 
amended schedule for rating skin disabilities in November 
2002, the Board is of the opinion that a new examination, 
which assesses the service-connected fragment wounds of the 
left shoulder and arm and right foot in light of the changes 
in the rating criteria is needed.

Recently, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  These provisions allowed 
the Board to develop evidence and take action to correct a 
missing or defective VCAA duty to notify letter as required 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
Board no longer has authority to decide claims based on new 
evidence that it develops or obtains without obtaining a 
waiver from the appellant of his or her right to have this 
new evidence initially considered by the RO.  Also, the RO 
must notify the appellant of the applicable provisions of 
VCAA, including what evidence is needed to support the claim, 
what evidence VA will develop, and what evidence the veteran 
must furnish.

In light of the foregoing, this case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Particularly, the RO must ensure 
that the veteran has been notified of the 
evidence he must furnish.

2.  The RO should obtain a copy of the 
veteran's outpatient clinical treatment 
records for his PTSD and fragment wounds 
of the left shoulder and arm and right 
foot from the Indianapolis VAMC from 
January 1996 to the present.  

3.  Thereafter, the veteran should be 
afforded a VA skin examination to 
ascertain the severity of his shell 
fragment wounds of the left shoulder and 
arm and right foot.  The RO must ensure 
that the veteran's claims folder is made 
available to the examiner prior to the 
examination.  The examiner should provide 
a measurement of the area affected by his 
fragment wounds of the left shoulder and 
left arm and the area affected by his 
fragment wounds of the right foot.  In 
addition, the examiner should include 
color photographs of the veteran's left 
shoulder and arm shell fragment wounds 
and his right foot shell fragment wounds.  
The examiner should discuss whether the 
veteran's shell fragment wounds of the 
left shoulder and arm or right foot are 
manifested by scarring or similar 
symptomatology that is disfiguring, not 
well-healed, ulcerating, tender, or 
results in impairment or limitation of 
function of the body part affected.

4.  Thereafter, the RO should 
readjudicate the claims with 
consideration of both the pre-amendment 
and post-amendment versions of 38 C.F.R. 
§ 4.118.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


